       Case 2:19-cv-00552 Document 1 Filed 08/06/19 Page 1 of 13 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION



 CHARITY PRAWITZ, an individual, and ADAM                     CIVIL ACTION
 PRAWITZ, an individual,

                        Plaintiffs,                           Case No. 2:19-cv-552

 v.                                                           Judge:

 CITY OF CAPE CORAL CHARTER SCHOOL                            Mag. Judge:
 AUTHORITY,

                        Defendant.

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COME the Plaintiffs, CHARITY PRAWITZ (“C. PRAWITZ”) and ADAM

PRAWITZ (“A. PRAWITZ”)(collectively “Plaintiffs”), by and through undersigned counsel,

and states the following for their Complaint:

                                      CAUSES OF ACTION

       1.      This is an action brought under Title VII of the Civil Rights Act of 1964 (Title VII)

and the Florida Civil Rights Act of 1992 (FCRA) for (1) retaliation in violation of Title VII, and

(2) retaliation in violation of the FCRA.

                                            PARTIES

       2.      The Plaintiff, C. PRAWITZ, is an individual who at all material times resided in

Lee County, Florida, and who worked for the Defendant in Lee County, Florida.

       3.      The Plaintiff, A. PRAWITZ, is an individual who at all material times resided in

Lee County, Florida, and who worked for the Defendant in Lee County, Florida.




                                                 1
       Case 2:19-cv-00552 Document 1 Filed 08/06/19 Page 2 of 13 PageID 2



       4.      Defendant, CITY OF CAPE CORAL CHARTER SCHOOL AUTHORITY

(“SCHOOL”) was established in 2004 through Ordinance 41-04 by the City of Cape Coral,

Florida and operates Oasis High School, which is where the Plaintiffs were both employed.

SCHOOL is an employer under Title VII and the FCRA.

       5.      At all material times, SCHOOL employed greater than fifteen (15) employees.

                                JURISDICTION AND VENUE

       6.      This Court has jurisdiction of this matter under 28 U.S.C. §1331.

       7.      This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant

to 28 U.S.C. § 1367.

       8.      Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiff resides in, and the Defendant conducts business in, and some or all of the

events giving rise to Plaintiffs’ claims occurred in Lee County, Florida, which is within the Middle

District of Florida. Venue is proper in the Fort Myers Division under Local Rule 1.02(b)(5) since

Lee County is within the Fort Myers Division.

       9.      C. PRAWITZ received her Notice of Right to Sue from United States Equal

Employment Opportunity Commission (“EEOC”) on May 13, 2019 and the instant Complaint is

filed within the time frame required under the law. (A true and accurate copy of the Notice of Right

to Sue is attached as Exhibit A.)

       10.     A. PRAWITZ received her Notice of Right to Sue from United States Equal

Employment Opportunity Commission (“EEOC”) on May 13, 2019 and the instant Complaint is

filed within the time frame required under the law. (A true and accurate copy of the Notice of Right

to Sue is attached as Exhibit B.)




                                                 2
       Case 2:19-cv-00552 Document 1 Filed 08/06/19 Page 3 of 13 PageID 3



                                 GENERAL ALLEGATIONS

       11.     C. PRAWITZ was hired by SCHOOL in or about August 2012 and was a teacher.

       12.     C. PRAWITZ is a member of a protected class as a female person.

       13.     C. PRAWITZ always performed her assigned duties in a professional manner and

was very well qualified for her position.

       14.     C. PRAWITZ always received good to very good performance reviews from

SCHOOL until she complained of sexual harassment.

       15.     In or about December 2017, C. PRAWITZ objected to sexual harassment by her

students and reported the same to the SCHOOL’s principal.

       16.     When the principal initially took no action, C. PRAWITZ reported it again, this

time to the superintendent.

       17.     C. PRAWITZ’s employment was then threatened by the principal because she

“went over his head” by reporting the sexual harassment.

       18.     The retaliation then worsened and C. PRAWITZ filed grievances to try to get it to

stop, but to no avail and her employment was again threatened.

       19.     On December 20, 2017, the SCHOOL suddenly accused C. PRAWITZ of

mishandling money.

       20.     The SCHOOL then placed C. PRAWITZ on administrative leave and ultimately

terminated her on January 23, 2018, within a few weeks of her continued objections to sexual

harassment.

       21.     A. PRAWITZ, who is the spouse of C. PRAWITZ, was also a teacher at the

SCHOOL.




                                               3
       Case 2:19-cv-00552 Document 1 Filed 08/06/19 Page 4 of 13 PageID 4



       22.     SCHOOL continued its retaliation against C. PRAWITZ by terminating her

husband, A. PRAWITZ on January 23, 2018 as well.

       23.     A. PRAWITZ was not provided a reason for his termination by the SCHOOL and

his employment had not been threatened prior to his wife’s engaging in statutorily protected

activity by objecting to sexual harassment.

       24.     As a direct result of C. PRAWITZ’s repeated objections to sexual harassment, the

SCHOOL terminated C. PRAWITZ and her husband, A. PRAWITZ.

       25.     SCHOOL has violated Title VII and the FCRA.

    COUNT I – VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964-
                       RETALIATION- C. PRAWITZ

       26.     Plaintiff incorporates by reference Paragraphs 1-25 of this Complaint as though

fully set forth below.

       27.     C. PRAWITZ is a female a person and, as such, is a member of a protected class.

       28.     At all material times, C. PRAWITZ was an employee and SCHOOL was her

employer covered by and within the meaning of Title VII of the Civil Rights Act of 1963, 42 U.S.C

§2000e.

       29.     C. PRAWITZ was qualified for the positions that she held with SCHOOL.

       30.     C. PRAWITZ endured continuous sexually explicit comments, harassment,

inappropriate discipline, disparate treatment and inappropriate threats on her employment while

employed with SCHOOL, thereby altering the terms and conditions of her employment and

creating a hostile work environment, which, after C. PRAWITZ complained, caused the

separation of her employment with the SCHOOL.




                                               4
       Case 2:19-cv-00552 Document 1 Filed 08/06/19 Page 5 of 13 PageID 5



       31.     C. PRAWITZ complained to SCHOOL about the sexual harassment, hostile

environment, violation of policies and retaliation, and SCHOOL clearly observed her growing

discomfort concerning the same.

       32.     C. PRAWITZ 's complaints constitute a protected activity because her complaints

were concerning an unlawful activity of SCHOOL.

       33.     Said protected activity was the proximate cause of SCHOOL’s negative

employment actions against C. PRAWITZ which created a working environment that was toxic.

       34.     Instead of preventing said treatment, SCHOOL retaliated against C. PRAWITZ.

       35.     The acts, failures to act, practices and policies of SCHOOL set forth above

constitute retaliation in violation of Section 703 of Title VII, 42 U.S.C. § 2000e-2.

       36.      As a direct and proximate result of the violations of 42 U.S.C. § 2000e et seq., as

referenced and cited herein, C. PRAWITZ has lost all of the benefits and privileges of her

employment and has been substantially and significantly injured in her career path.

       37.     As a direct and proximate result of the violations of 42 U.S.C. § 2000e et seq., as

referenced and cited herein, and as a direct and proximate result of the prohibited acts perpetrated

against her, C. PRAWITZ is entitled to all relief necessary to make her whole as provided for

under 42 USC § 2000e et seq.

       38.     As a direct and proximate result of SCHOOL’s actions, C. PRAWITZ has suffered

damages, including but not limited to, a loss of employment opportunities, loss of past and future

employment income and fringe benefits, humiliation, and non-economic damages for physical

injuries, mental and emotional distress.

       39.     C. PRAWITZ has exhausted her administrative remedies and this count is timely

brought.



                                                 5
       Case 2:19-cv-00552 Document 1 Filed 08/06/19 Page 6 of 13 PageID 6



       WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

       i.      Injunctive relief directing Defendant to cease and desist from all retaliation against

               employees who engage in statutorily protected acts;

       ii.     Back pay and all other benefits, perquisites and other compensation for

               employment which plaintiff would have received had she maintained her position

               with the Defendant, plus interest, including but not limited to lost salary and

               bonuses;

       iii.    Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

               benefits;

       iv.     Reimbursement of all expenses and financial losses Plaintiff has incurred as a result

               of Defendant’s actions;

       v.      Declaratory relief declaring the acts and practices of Defendant to be in violation

               of the statute cited above;

       vi.     Reasonable attorney's fees plus costs;

       vii.    Compensatory damages, and;

       viii.   Such other relief as this Court shall deem appropriate.

   COUNT II – VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964-
                       RETALIATION- A. PRAWITZ

       40.     Plaintiff incorporates by reference Paragraphs 1-25 of this Complaint as though

fully set forth below.

       41.     A. PRAWITZ is the spouse of C. PRAWITZ, who is a female a person and, as

such, is a member of a protected class.




                                                 6
       Case 2:19-cv-00552 Document 1 Filed 08/06/19 Page 7 of 13 PageID 7



       42.     At all material times, both A. PRAWITZ and C. PRAWITZ were employees and

SCHOOL was their employer covered by and within the meaning of Title VII of the Civil Rights

Act of 1963, 42 U.S.C §2000e.

       43.     A. PRAWITZ was qualified for the positions that he held with SCHOOL.

       44.     C. PRAWITZ endured continuous sexually explicit comments, harassment,

inappropriate discipline, disparate treatment and inappropriate threats on her employment while

employed with SCHOOL, thereby altering the terms and conditions of her employment and

creating a hostile work environment, which, after C. PRAWITZ complained, caused the

separation of her employment with the SCHOOL.

       45.     C. PRAWITZ complained to SCHOOL about the sexual harassment, hostile

environment, violation of policies and retaliation, and SCHOOL clearly observed her growing

discomfort concerning the same.

       46.     C. PRAWITZ 's complaints constitute a protected activity because her complaints

were concerning an unlawful activity of SCHOOL.

       47.     Said protected activity was the proximate cause of SCHOOL’s negative

employment actions against A. PRAWITZ which created a working environment that was toxic.

       48.     Instead of preventing said treatment, SCHOOL retaliated against A. PRAWITZ.

       49.     The acts, failures to act, practices and policies of SCHOOL set forth above

constitute retaliation in violation of Section 703 of Title VII, 42 U.S.C. § 2000e-2.

       50.      As a direct and proximate result of the violations of 42 U.S.C. § 2000e et seq., as

referenced and cited herein, A. PRAWITZ has lost all of the benefits and privileges of his

employment and has been substantially and significantly injured in his career path.




                                                 7
       Case 2:19-cv-00552 Document 1 Filed 08/06/19 Page 8 of 13 PageID 8



       51.     As a direct and proximate result of the violations of 42 U.S.C. § 2000e et seq., as

referenced and cited herein, and as a direct and proximate result of the prohibited acts perpetrated

against him, A. PRAWITZ is entitled to all relief necessary to make him whole as provided for

under 42 USC § 2000e et seq.

       52.     As a direct and proximate result of SCHOOL’s actions, A. PRAWITZ has suffered

damages, including but not limited to, a loss of employment opportunities, loss of past and future

employment income and fringe benefits, humiliation, and non-economic damages for physical

injuries, mental and emotional distress.

       53.     A. PRAWITZ has exhausted his administrative remedies and this count is timely

brought.

       WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

       i.      Injunctive relief directing Defendant to cease and desist from all retaliation against

               employees who engage in statutorily protected acts;

       ii.     Back pay and all other benefits, perquisites and other compensation for

               employment which plaintiff would have received had he maintained his position

               with the Defendant, plus interest, including but not limited to lost salary and

               bonuses;

       iii.    Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

               benefits;

       iv.     Reimbursement of all expenses and financial losses Plaintiff has incurred as a result

               of Defendant’s actions;

       v.      Declaratory relief declaring the acts and practices of Defendant to be in violation

               of the statute cited above;



                                                 8
       Case 2:19-cv-00552 Document 1 Filed 08/06/19 Page 9 of 13 PageID 9



       vi.     Reasonable attorney's fees plus costs;

       vii.    Compensatory damages, and;

       viii.   Such other relief as this Court shall deem appropriate.

     COUNT III – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992-
                        RETALIATION – C. PRAWITZ

       54.     Plaintiff incorporates by reference Paragraphs 1-25 of this Complaint as though

fully set forth below.

       55.     C. PRAWITZ is a female a person and, as such, is a member of a protected class.

       56.     At all material times, C. PRAWITZ was an employee and SCHOOL was her

employer covered by and within the meaning of the FCRA.

       57.     C. PRAWITZ was qualified for the positions that she held with SCHOOL.

       58.     C. PRAWITZ endured continuous sexually explicit comments, harassment,

inappropriate discipline, disparate treatment and inappropriate threats on her employment while

employed with SCHOOL, thereby altering the terms and conditions of her employment and

creating a hostile work environment, which, after C. PRAWITZ complained, caused the

separation of her employment with the SCHOOL.

       59.     C. PRAWITZ complained to SCHOOL about the sexual harassment, hostile

environment, violation of policies and retaliation, and SCHOOL clearly observed her growing

discomfort concerning the same.

       60.     C. PRAWITZ 's complaints constitute a protected activity because her complaints

were concerning an unlawful activity of SCHOOL.

       61.     Said protected activity was the proximate cause of SCHOOL’s negative

employment actions against C. PRAWITZ which created a working environment that was toxic.

       62.     Instead of preventing said treatment, SCHOOL retaliated against C. PRAWITZ.

                                                9
     Case 2:19-cv-00552 Document 1 Filed 08/06/19 Page 10 of 13 PageID 10



       63.     The acts, failures to act, practices and policies of SCHOOL set forth above

constitute retaliation in violation of the FCRA.

       64.      As a direct and proximate result of the violations of the FCRA, as referenced and

cited herein, C. PRAWITZ has lost all of the benefits and privileges of her employment and has

been substantially and significantly injured in her career path.

       65.     As a direct and proximate result of the violations of the FCRA, as referenced and

cited herein, and as a direct and proximate result of the prohibited acts perpetrated against her, C.

PRAWITZ is entitled to all relief necessary to make her whole as provided for under the FCRA.

       66.     As a direct and proximate result of SCHOOL’s actions, C. PRAWITZ has suffered

damages, including but not limited to, a loss of employment opportunities, loss of past and future

employment income and fringe benefits, humiliation, and non-economic damages for physical

injuries, mental and emotional distress.

       67.     C. PRAWITZ has exhausted her administrative remedies and this count is timely

brought.

       WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

       i.      Injunctive relief directing Defendant to cease and desist from all retaliation against

               employees who engage in statutorily protected acts;

       ii.     Back pay and all other benefits, perquisites and other compensation for

               employment which plaintiff would have received had she maintained her position

               with the Defendant, plus interest, including but not limited to lost salary and

               bonuses;

       iii.    Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

               benefits;



                                                   10
     Case 2:19-cv-00552 Document 1 Filed 08/06/19 Page 11 of 13 PageID 11



       iv.     Reimbursement of all expenses and financial losses Plaintiff has incurred as a result

               of Defendant’s actions;

       v.      Declaratory relief declaring the acts and practices of Defendant to be in violation

               of the statute cited above;

       vi.     Reasonable attorney's fees plus costs;

       vii.    Compensatory damages, and;

       viii.   Such other relief as this Court shall deem appropriate.

     COUNT IV – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992-
                       RETALIATION – A. PRAWITZ

       68.     Plaintiff incorporates by reference Paragraphs 1-25 of this Complaint as though

fully set forth below.

       69.     A. PRAWITZ is the spouse of C. PRAWITZ, who is a female a person and, as

such, is a member of a protected class.

       70.     At all material times, both A. PRAWITZ and C. PRAWITZ were employees and

SCHOOL was their employer covered by and within the meaning of the FCRA.

       71.     A. PRAWITZ was qualified for the positions that he held with SCHOOL.

       72.     C. PRAWITZ endured continuous sexually explicit comments, harassment,

inappropriate discipline, disparate treatment and inappropriate threats on her employment while

employed with SCHOOL, thereby altering the terms and conditions of her employment and

creating a hostile work environment, which, after C. PRAWITZ complained, caused the

separation of her employment with the SCHOOL.

       73.     C. PRAWITZ complained to SCHOOL about the sexual harassment, hostile

environment, violation of policies and retaliation, and SCHOOL clearly observed her growing

discomfort concerning the same.

                                                11
     Case 2:19-cv-00552 Document 1 Filed 08/06/19 Page 12 of 13 PageID 12



       74.      C. PRAWITZ 's complaints constitute a protected activity because her complaints

were concerning an unlawful activity of SCHOOL.

       75.      Said protected activity was the proximate cause of SCHOOL’s negative

employment actions against A. PRAWITZ which created a working environment that was toxic.

       76.      Instead of preventing said treatment, SCHOOL retaliated against A. PRAWITZ.

       77.      The acts, failures to act, practices and policies of SCHOOL set forth above

constitute retaliation in violation of the FCRA.

       78.       As a direct and proximate result of the violations of the FCRA, as referenced and

cited herein, A. PRAWITZ has lost all of the benefits and privileges of his employment and has

been substantially and significantly injured in his career path.

       79.      As a direct and proximate result of the violations of the FCRA, as referenced and

cited herein, and as a direct and proximate result of the prohibited acts perpetrated against him, A.

PRAWITZ is entitled to all relief necessary to make him whole as provided for under 42 USC §

2000e et seq.

       80.      As a direct and proximate result of SCHOOL’s actions, A. PRAWITZ has suffered

damages, including but not limited to, a loss of employment opportunities, loss of past and future

employment income and fringe benefits, humiliation, and non-economic damages for physical

injuries, mental and emotional distress.

       81.      A. PRAWITZ has exhausted his administrative remedies and this count is timely

brought.

       WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

       i. Injunctive relief directing Defendant to cease and desist from all retaliation against

             employees who engage in statutorily protected acts;



                                                   12
     Case 2:19-cv-00552 Document 1 Filed 08/06/19 Page 13 of 13 PageID 13



      ii.     Back pay and all other benefits, perquisites and other compensation for

              employment which plaintiff would have received had she maintained her position

              with the Defendant, plus interest, including but not limited to lost salary and

              bonuses;

      iii.    Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

              benefits;

      iv.     Reimbursement of all expenses and financial losses Plaintiff has incurred as a result

              of Defendant’s actions;

      v.      Declaratory relief declaring the acts and practices of Defendant to be in violation

              of the statute cited above;

      vi.     Reasonable attorney's fees plus costs;

      vii.    Compensatory damages, and;

      viii.   Such other relief as this Court shall deem appropriate.

              DEMAND FOR JURY TRIAL AND PRAYER FOR RELIEF

      Plaintiffs respectfully demand a jury trial under Federal Rule of Civil Procedure 38 on all

counts and pray for judgment against SCHOOL.

                                     Respectfully submitted,

Dated: August 6, 2019                s/ Benjamin H. Yormak
                                     Benjamin H. Yormak
                                     Florida Bar Number 71272
                                     Trial Counsel for Plaintiffs
                                     Yormak Employment & Disability Law
                                     9990 Coconut Road
                                     Bonita Springs, Florida 34135
                                     Telephone: (239) 985-9691
                                     Fax: (239) 288-2534
                                     Email: byormak@yormaklaw.com




                                               13
